 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     EDWARD VASQUEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:06-cr-00248-NONE
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13   vs.
                                                    Date: May 14, 2020
14   EDWARD VASQUEZ,                                Time: 2:00 p.m.
                                                    Judge: Duty Magistrate
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney David Gappa, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Edward Vasquez, that the status conference
20   currently scheduled for March 24, 2020, at 2:00 p.m. may be continued to May 14, 2020, at 2:00
21   p.m.
22          Defense counsel is in the process of retaining and working with an expert to evaluate the
23   test results in this case. See Dkt. #68. Defense counsel is requesting the continuance above so
24   that the expert may review the results and reports in this case, produce a report containing the
25   expert’s analysis and findings, and so that counsel will have the opportunity to discuss the
26   expert’s findings with the expert.
27          Additionally, in light of the public health concerns cited by this Court in its General
28   Orders addressing the evolving COVID-19 pandemic, and for the reasons set forth therein, the
 1   parties further agree that this matter should be continued so as to minimize public health
 2   concerns relating to the COVID-19 pandemic.
 3
                                                  Respectfully submitted,
 4
 5                                                McGREGOR W. SCOTT
                                                  United States Attorney
 6
 7   Date: March 18, 2020                         /s/ David Gappa
                                                  DAVID GAPPA
 8                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 9
10                                                HEATHER E. WILLIAMS
                                                  Federal Defender
11
12   Date: March 18, 2020                         /s/ Reed Grantham
                                                  REED GRANTHAM
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                EDWARD VASQUEZ
15
16
17                                              ORDER
18            IT IS SO ORDERED that the Status Conference re Violation of Supervised Release is
19   continued from March 24, 2020 to May 14, 2020 at 2:00 PM before Magistrate Judge
20   Barbara A. McAuliffe.
21
     IT IS SO ORDERED.
22
23       Dated:        March 18, 2020                         /s/ Barbara   A. McAuliffe          _
                                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

      Vasquez – Stipulation to Continue               2
                Status Conference
